IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         2022-NCCOA-744

                                             No. COA22-97

                                    Filed 15 November 2022

     Wake County, No. 19CRS219702

     STATE OF NORTH CAROLINA

                  v.

     KWAIN HAWKINS


           Appeal      by   defendant    from    judgment   entered   25   June   2021   by

     Judge Paul C. Ridgeway in Wake County Superior Court. Heard in the Court of

     Appeals 19 October 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Sherri
           Horner Lawrence, for the State.

           Mark Montgomery, for the defendant-appellant.


           TYSON, Judge.


¶1         Kwain Hawkins (“Defendant”) appeals from the judgment entered upon a

     jury’s verdict for one count of statutory rape of a child fifteen years or younger and

     two counts of taking indecent liberties with a child. Defendant’s appeal is dismissed.

                                        I.    Background

¶2         Fifteen-year-old “Anna” walked from the bus stop to her house on 17 October

     2019. (Pseudonym used to protect identity of minor, per N.C. R. App. P. 41(b)). She
                                       STATE V. HAWKINS

                                        2022-NCCOA-744

                                       Opinion of the Court



     rode to and from school every day on the bus, which dropped her off about five minutes

     from her home.     Anna had been diagnosed with autism and experienced social

     anxiety, but is a well-behaved child, who always arrived home promptly between 4:00

     and 4:30 p.m.

¶3         On 17 October 2019, Anna noticed an older man standing across the street

     from the bus stop. The man, who was later identified as Defendant, made eye contact

     with her. Anna attempted to ignore him when crossing the street, and she continued

     to listen to music through her headphones while walking home.

¶4         Defendant approached Anna and walked alongside her. He asked her: how old

     she was; if she had a boyfriend; if she found him attractive; if she had ever had sex

     before; and if she smoked. Anna attempted to ignore Defendant and contemplated

     whether to answer his questions truthfully.

¶5         Defendant asked Anna to walk with him to the park.              Anna misheard

     Defendant because of the music playing on her headphones. She thought Defendant

     had said “parking lot,” which was near her home. Anna agreed, hoping Defendant

     would leave her alone and rationalizing that she could quickly walk home from the

     parking lot. Defendant then asked to hold her hand. Anna said “no” three times

     before finally giving in. Anna’s mother would later explain to an investigating officer

     that Anna’s social anxiety causes her to avoid “push[ing] back at people because she

     hates to be mean and prefers to be a people pleaser.”
                                       STATE V. HAWKINS

                                        2022-NCCOA-744

                                       Opinion of the Court



¶6         Defendant led Anna to an open area, situated between two apartment

     buildings, that did not look like a park. Anna and Defendant sat together on a bench

     for a few minutes before she told Defendant she was going home.          Defendant

     repeatedly asked Anna for a hug before she left, and he refused to accept “no” as an

     answer.

¶7         While hugging her, Defendant instructed Anna to remove her backpack and

     give him a “proper” hug. Anna complied out of fear. Defendant starting kissing Anna

     on the lips and demanded for her to return the kiss. Defendant moved his hands

     towards Anna’s pants and “grabbed [her] bottom.” He put his hands inside of Anna’s

     pants and “put his fingers inside [her] vagina.”

¶8         Defendant directed Anna to follow him to a “more private” wooded area behind

     the apartment buildings. Once they reached the wooded area, Defendant told Anna

     “to turn around and pull down [her] pants.” When Anna asked “why,” he repeatedly

     told her to “bend” over. Anna asked whether Defendant would hurt her if she refused

     to comply. Eventually, Anna complied with Defendant’s demands. Defendant stood

     behind Anna and penetrated her vagina with his penis. This rape continued until

     Defendant was startled by a white van that pulled in behind the apartment complex

     and parked.

¶9         Defendant told Anna to follow him, so Anna pulled up her pants and grabbed

     her backpack. Anna walked behind Defendant because she “felt safer.” Defendant
                                           STATE V. HAWKINS

                                             2022-NCCOA-744

                                            Opinion of the Court



       asked Anna for her name and where she lived. Anna gave Defendant a false name

       because she did not “want him to ever come back.” She also pointed in the opposite

       location of where her house was located because she “wanted to keep [her] family

       safe.”

¶ 10            Anna’s grandmother testified Anna had arrived home late and started crying

       uncontrollably after admitting she had been raped. Anna’s grandmother took Anna

       to Wake Med North Hospital, while Anna’s mother contacted law enforcement. Wake

       Med North transferred Anna to Wake Med’s main hospital campus to collect a rape

       kit.

¶ 11            A scientist in the forensic biology section of the North Carolina Crime Lab later

       analyzed the rape kit. She determined the male DNA identified on Anna’s vaginal

       swabs matched Defendant’s DNA.

¶ 12            While examining Anna’s clothing and undergarments, a City-County Bureau

       of Identification agent observed white residue in the groin area of Anna’s underwear.

       He noticed “brownish colored stains on the inside of the legs of [Anna’s] leggings.”

¶ 13            Video surveillance from a nearby middle school showed two individuals,

       matching Anna and Anna’s description of her assailant, walking from the bus stop

       towards Anna’s home around 4:00 p.m. on 17 October 2019. One of the investigating

       officers used this surveillance footage to capture a photograph of Defendant. The

       officer posted the photograph on an internal Raleigh Police Department website,
                                         STATE V. HAWKINS

                                           2022-NCCOA-744

                                          Opinion of the Court



       which is accessible to all officers and detectives, and instructed officers to “Be On The

       Lookout” (“BOLO”) for the individual shown in the photo.

¶ 14         Two officers, unrelated to the investigation, recognized Defendant from the

       BOLO post and contacted the officer who had posted the image. Those officers

       explained they were “about 85 percent [sure] that the suspect [pictured] is Kwain

       Hawkins” and included Defendant’s date of birth.

¶ 15         A Wake County grand jury indicted Defendant with one count of statutory rape

       of a child fifteen years old or younger and two counts of taking indecent liberties with

       a child on 9 March 2020. Anna’s mother and grandmother corroborated Anna’s

       testimony. The State entered all of the physical and testimonial evidence outlined

       above at trial.

¶ 16         Defendant attempted to elicit expert testimony from a nurse, Caron Jones

       (“Jones”), during his case-in-chief.     Jones, a registered nurse, was previously

       specialized as a “family nurse practitioner and a certified nurse midwife,” although

       her certification to practice as a registered nurse and midwife had expired. Jones

       was not certified as a Sexual Assault Nurse Examiner (“SANE”), and she had not

       conducted an examination on a rape trauma victim in over twenty years. Before trial,

       Defendant had sent emails to the State indicating Jones was prepared to testify “with

       100 percent certainty [ ] the victim in this case had not been penetrated based on the

       amount of DNA that was found on her vaginal swabs.”
                                          STATE V. HAWKINS

                                              2022-NCCOA-744

                                             Opinion of the Court



¶ 17         The State filed a motion in limine to exclude this testimony because Jones

       intended to draw a legal conclusion about whether a sexual “penetration” occurred.

       N.C. Gen. Stat. § 8C-1, Rule 704 (2021). The State conceded at a pre-trial hearing

       Jones “could testify that there was nothing in the medical examination consistent

       with sexual abuse,” if tendered as an expert witness.

¶ 18         After the voir dire of Jones, the trial court found and concluded Jones was only

       “qualified to describe female anatomy.” The trial court would have allowed Jones to

       testify there were “no findings of physical trauma in the medical records from the

       examination of [Anna],” but would not allow Jones to link her opinion “to any

       conjecture as to whether a sexual assault occurred because she d[id] not have a

       scientific basis for that linkage.”       Defendant chose not to call Jones to testify

       purportedly because of the limitations regarding her testimony.

¶ 19         The jury’s verdict found Defendant to be guilty on all three charges. Defendant

       was sentenced as a prior record level IV offender. He received an aggravated sentence

       of 456 to 607 months. Defendant filed a timely notice of appeal.

                                       II.      Jurisdiction

¶ 20         Defendant filed a petition for writ of certiorari. He realized after filing his brief

       that a certificate of service evidencing service of his notice of appeal was missing from

       the record on appeal. Defendant also realized his notice of appeal omitted the trial

       court’s rulings, both the pretrial ruling on the State’s motion in limine and the ruling
                                           STATE V. HAWKINS

                                            2022-NCCOA-744

                                           Opinion of the Court



       following the voir dire of Jones during trial, regarding the limitations of Jones’ expert

       witness testimony.

¶ 21          Defendant’s notice of appeal only discussed the court’s ruling on the motion in

       limine regarding the use of the word “rape,” along with five other issues, none of

       which were discussed in neither Defendant’s nor the State’s briefs. In his list of

       proposed issues on appeal, Defendant included the “exclusion of testimony from the

       defendant’s expert witness.”

¶ 22          Whether a party adheres to the rules governing appellate procedure is a

       jurisdictional issue. Dogwood Dev. & Mgmt. Co., LLC v. White Oak Transp. Co., 362

       N.C. 191, 197, 657 S.E.2d 361, 364-65 (2008) (“The appellant’s compliance with the

       jurisdictional rules governing the taking of an appeal is the linchpin that connects

       the appellate division with the trial division and confers upon the appellate court the

       authority to act in a particular case.”).

¶ 23          “The North Carolina Rules of Appellate Procedure are mandatory and failure

       to follow these rules will subject an appeal to dismissal.” Viar v. N.C. Dep’t of Transp.,

       359 N.C. 400, 401, 610 S.E.2d 360, 360 (2005) (citation and quotation marks omitted).

¶ 24          A criminal defendant may appeal “from a judgment or order of a superior or

       district court” by:

                     (1) giving oral notice of appeal at trial, or

                     (2) filing notice of appeal with the clerk of superior court
                                         STATE V. HAWKINS

                                             2022-NCCOA-744

                                          Opinion of the Court



                        and serving copies thereof upon all adverse parties
                        within fourteen days after entry of the judgment or
                        order or within fourteen days after a ruling on a motion
                        for appropriate relief made during the fourteen-day
                        period following entry of the judgment or order.

       N.C. R. App. P. 4(a) (emphasis supplied).

¶ 25         When a Defendant provides a written notice of appeal, the notice must also

       “designate the judgment or order from which appeal is taken and the court to which

       appeal is taken.” N.C. R. App. P. 4(b).

¶ 26         To preserve an issue for appeal, “a party must have presented to the trial court

       a timely request, objection, or motion, stating the specific grounds for the ruling the

       party desired the court to make if the specific grounds were not apparent from the

       context.” N.C. R. App. P. 10(a)(1).

¶ 27         The party invoking appellate jurisdiction must also prepare a list of “[p]roposed

       issues that the appellant intends to present on appeal . . . without argument at the

       conclusion of the printed record in a numbered list.” N.C. R. App. P. 10(b). This list

       of proposed issues on appeal “shall not limit the scope of the issues presented on appeal

       in an appellant’s brief.” Id. (emphasis supplied).

¶ 28         Rule 21 of the North Carolina Rules of Appellate Procedure provides an

       alternative, although a discretionary and extraordinary basis for parties to obtain

       appellate jurisdiction. State v. Grundler, 251 N.C. 177, 189, 111 S.E.2d 1, 9 (1959)

       (citations omitted) (explaining a petition for writ of certiorari “must show merit or
                                         STATE V. HAWKINS

                                           2022-NCCOA-744

                                          Opinion of the Court



       that error was probably committed below” and “is a discretionary writ, to be issued

       only for good and sufficient cause shown”). If a party petitions this court for a writ of

       certiorari, this Court, wholly within its discretion, may “suspend or vary the

       requirements or provisions of any of these rules in a case pending before it upon

       application of a party.” N.C. R. App. P. 2.

          A. Certificate of Service Requirement per Rule 4(a) of North Carolina
                                Rules of Appellate Procedure

¶ 29         This Court may issue a writ of certiorari “in appropriate circumstances . . .

       when the right to prosecute an appeal has been lost by failure to take timely action.”

       N.C. R. App. P. 21(a)(1) (emphasis supplied). “Rule 21(a)(1) gives an appellate court

       the [jurisdictional] authority to review the merits of an appeal by certiorari even if

       the party has failed to file notice of appeal in a timely manner.”          Anderson v.

       Hollifield, 345 N.C. 480, 482, 480 S.E.2d 661, 663 (1997).

¶ 30         In Hale v. Afro-Am. Arts Int’l., Inc., this Court “dismissed defendants’ appeal

       after the record on appeal had been served on the appellee and docketed without

       objection in the Court of Appeals and after all briefs had been duly filed.” 335 N.C.

       231, 232, 436 S.E.2d 588, 589 (1993) (per curiam) (emphasis supplied). Our state

       Supreme Court disagreed with this Court’s decision.

¶ 31          “[A] party upon whom service of notice of appeal is required may waive the

       failure of service by not raising the issue by motion or otherwise and by participating
                                          STATE V. HAWKINS

                                           2022-NCCOA-744

                                          Opinion of the Court



       without objection in the appeal, as did the plaintiff here.”         Id. (reversing and

       remanding the case back to this Court “for consideration on the merits”).

¶ 32         Here, the facts are similar to those in Hale. While Defendant failed to include

       a copy of the certificate of service in the record on appeal, the State nevertheless

       responded to Defendant’s brief and filed responsive arguments without objection.

       Hale, 335 N.C. at 232, 436 S.E.2d at 589. The State only noticed the defect in the

       record after Defendant had raised the issue in his petition for writ of certiorari, which

       was filed over a month after the State submitted its reply brief.

¶ 33         The State has waived their opportunity to raise the failure of service objection

       “by not raising the issue by motion or otherwise and by participating without

       objection in the appeal.” Id. If Defendant’s failure to include the certificate of service

       in the record on appeal was the only jurisdictional defect in his appeal, this Court

       could review Defendant’s appeal per Hale. 335 N.C. at 232, 436 S.E.2d at 589.

        B. The “Designate the Judgment or Order” Requirement under Rule 4(b)
                     of North Carolina Rules of Appellate Procedure

¶ 34         Our Supreme Court recently re-affirmed: “A writ of certiorari is not intended

       as a substitute for a notice of appeal because such a practice would render

       meaningless the rules governing the time and manner of noticing appeals.” State v.

       Ricks, 2021-NCSC-116, ¶ 6, 378 N.C. 737, 741, 862 S.E.2d 835, 839 (2021) (citation

       and quotation marks omitted).
                                          STATE V. HAWKINS

                                           2022-NCCOA-744

                                          Opinion of the Court



¶ 35         The Court in State v. Ricks reviewed a claim with jurisdictional defects due to

       a defendant’s failure to comply with the North Carolina Rules of Appellate Procedure.

       Id., ¶ 3-4, 378 N.C. at 739, 862 S.E.2d at 837-38 (citing the reasoning adopted by the

       dissent in State v. Ricks, 271 N.C. App. 348, 843 S.E.2d 652 (2020) (Tyson, J.,

       concurring in the result in part and dissenting in part)).

¶ 36         The defendant in Ricks “gave oral notice of appeal from his criminal

       convictions,” but “he made no objection to the imposition of SBM [at trial] and never

       filed a written notice of appeal of the SBM orders.” Id., ¶ 3, 378 N.C. at 739, 862

       S.E.2d at 837. The defendant filed “a petition for writ of certiorari seeking review of

       the SBM orders” after filing the record of appeal. Id.

¶ 37         Our Supreme Court held this Court abused its discretion in Ricks by invoking

       Rule 2 to review a constitutional argument the defendant had failed to preserve at

       trial, which is required by Rule 10. Id., ¶ 5-6, 378 N.C. at 740-41, 862 S.E.2d at 838-

       39 (noting the defendant also had failed to comply with Rule 3, which is the civil

       equivalent of Rule 4, by failing to file a written notice of appeal of the SBM issue);

       N.C. R. App. P. 2, 3, 4, and 10.

¶ 38         “Though the Court of Appeals may issue a writ of certiorari to review a trial

       court’s order ‘when the right to prosecute an appeal has been lost by failure to take

       timely action,’ N.C. R. App. P. 21(a)(1), the petition must show ‘merit or that error

       was probably committed below.’” Id., ¶ 6, 378 N.C. at 741, 862 S.E.2d at 839 (citing
                                         STATE V. HAWKINS

                                           2022-NCCOA-744

                                          Opinion of the Court



       Grundler, 251 N.C. at 189, 111 S.E.2d at 9).

¶ 39         Here, Defendant’s procedural defects differ from the defects present in Ricks

       because Defendant complied with Rule 10. Id., ¶ 5-6, 378 N.C. at 740-41, 862 S.E.2d

       at 838-39. The issue Defendant asks this Court to review on appeal was preserved

       at trial in accordance with Rule 10(a)(1). N.C. R. App. P. 10(a)(1) (noting, to preserve

       an issue on appeal, “a party must have presented to the trial court a timely request,

       objection, or motion, stating the specific grounds for the ruling the party desired the

       court to make” and the party must have “obtain[ed] a ruling”).

¶ 40         The trial court ruled on the State’s motion in limine and its Rule 702 objection

       at trial. Defendant also included the exclusion of Jones’ expert witness testimony in

       his list of proposed issues on appeal, which is also required by Rule 10(b). N.C. R.

       App. P. 10(b).

¶ 41         Although Defendant complied with Rule 10, Defendant’s appeal still possesses

       jurisdictional defects because of his failure to comply with Rule 4. Ricks, ¶ 6, 378

       N.C. at 741, 862 S.E.2d at 839 (citing Grundler, 251 N.C. at 189, 111 S.E.2d at 9);

       N.C. R. App. P. 4 and 10. Defendant’s petition for writ of certiorari must assert a

       showing of “merit or that error was probably committed below.” Id.

                            III.   Restricting Expert Testimony

¶ 42         Defendant purports to raise one issue on appeal: whether the trial court erred

       by restricting Jones’ expert testimony. Defendant argues an expert witness is not
                                          STATE V. HAWKINS

                                            2022-NCCOA-744

                                           Opinion of the Court



       required to cite specific scientific studies to support their opinions when testifying to

       the characteristics of alleged rape victims.

                                      A. Standard of Review

¶ 43         “In reviewing trial court decisions relating to the admissibility of expert

       testimony evidence, this Court has long applied the deferential standard of abuse of

       discretion.   Trial courts enjoy wide latitude and discretion when making a

       determination about the admissibility of [expert] testimony.” State v. King, 366 N.C.

       68, 75, 733 S.E.2d 535, 539-40 (2012) (citation omitted).

                                             B. Analysis

¶ 44         Rule 702 of the North Carolina Rules of Evidence governs the admissibility of

       expert testimony, which provides:

                     If scientific, technical or other specialized knowledge will
                     assist the trier of fact to understand the evidence or to
                     determine a fact in issue, a witness qualified as an expert
                     by knowledge, skill, experience, training, or education, may
                     testify thereto in the form of an opinion, or otherwise, if all
                     of the following apply:

                           (1) The testimony is based upon sufficient facts or
                           data.

                           (2) The testimony is the product of reliable principles
                           and methods.

                           (3) The witness has applied the principles and
                           methods reliably to the facts of the case.

       N.C. Gen. Stat. § 8C-1, Rule 702 (2021).
                                         STATE V. HAWKINS

                                           2022-NCCOA-744

                                          Opinion of the Court



¶ 45          The trial court reviews and determines preliminary questions regarding the

       qualifications of a witness to testify as an expert witness and the admissibility of

       evidence. N.C. Gen. Stat. § 8C-1, Rule 104(a) (2021); State v. Goode, 341 N.C. 513,

       527, 461 S.E.2d 631, 639 (1995) (explaining Rule 702 and Rule 104(a) read

       conjunctively mean that when “a trial court is faced with a proffer of expert testimony,

       it must determine whether the expert is proposing to testify to scientific, technical,

       or other specialized knowledge that will assist the trier of fact to determine a fact in

       issue”).

¶ 46          The first prong of Rule 702 focuses on the principles and methodologies an

       expert utilized or relied upon when reaching their conclusions.

                    The subject of an expert’s testimony must be “scientific . . .
                    knowledge.” The adjective “scientific” implies a grounding
                    in the methods and procedures of science. Similarly, the
                    word “knowledge” connotes more than subjective belief or
                    unsupported speculation.

                    ...

                    [I]n order to qualify as “scientific knowledge,” an inference
                    or assertion must be derived by the scientific method.
                    Proposed testimony must be supported by appropriate
                    validation—i.e., “good grounds,” based on what is known.
                    In short, the requirement that an expert’s testimony
                    pertain to “scientific knowledge” establishes a standard of
                    evidentiary reliability.

       Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589-90, 125 L.Ed.2d 469, 480-81

       (1993); see also Pope v. Bridge Broom, Inc., 240 N.C. App. 365, 376, 770 S.E.2d 702,
                                          STATE V. HAWKINS

                                            2022-NCCOA-744

                                           Opinion of the Court



       711 (2015) (citations and quotation marks omitted) (“The requirement that expert

       testimony must be based on scientific knowledge, means that the principles and

       methods used to form that testimony must be grounded in the scientific method. In

       other words, the principles and methods must be capable of generating testable

       hypotheses that are then subjected to the real world crucible of experimentation,

       falsification/validation, and replication.”).

¶ 47          Here, Defendant has failed to show the trial court did not act and rule within

       the allowable scope of its discretion. The trial court first applied the factors outlined

       in Daubert when determining whether Jones was qualified as an expert, focusing on

       the absence of reliable principles and methods.

                     THE COURT: Okay. I think we’re here just simply – I
                     have not really – my question was what studies did she rely
                     on because one of the – you know, three criteria under
                     Daubert is the underlying scientific theory must be valid,
                     the technique applying the theory must be valid, and the
                     technique must have been properly applied upon the
                     occasion in question. . . . I was trying to understand what
                     scientific theories was she relying upon in making these
                     conclusions about the lack of physical trauma is
                     inconsistent with a report of a 15-year-old being statutorily
                     raped. And that’s – that is the – I was simply asking what
                     scientific data she was relying on.

¶ 48          The trial court also contemplated how to balance Jones’ lack of credentials and

       training with Defendant’s right to present a defense.

                     THE COURT: All right. This would put the Court in
                     somewhat of a dilemma because, clearly, I have a
                                        STATE V. HAWKINS

                                          2022-NCCOA-744

                                        Opinion of the Court



                   gatekeeping function under Rule 702 of the Rules of
                   Evidence to exclude unqualified expert testimony, and I’ll
                   candidly say much of what I heard falls into that category.
                   What I am balancing that against – and normally that’s a
                   discretionary call on my part[,] and I would simply exercise
                   my discretion and make that ruling.

                   What I’m balancing here is there is a constitutional right
                   of the defendant to present a defense, and that’s the
                   challenge that I have here is that, in spite of my – in spite
                   of what I’ve heard regarding the scientific basis or
                   application of that scientific theory to this case, there is a
                   higher burden on making a decision here. What I am – and
                   there’s no doubt that Ms. Jones has extensive experience
                   as a nurse-practitioner, a registered nurse, as an
                   administrator in the health field. And certainly not
                   diminishing that, but this case relates to sexual assault
                   examinations in 2019, and that is where the expertise
                   needs to be.

                   I would permit two opinions. Well, one, yes, I agree with
                   the State that she is qualified to describe female anatomy.
                   The second thing that I would allow her to testify to – and
                   this is a very narrow opinion that she may render. She may
                   tell the jury, if she so believes, that there are – there is –
                   are no findings of physical trauma in the medical records
                   from the examination of the alleged victim in this case.

                   However, she cannot link that opinion to any conjecture as
                   to whether a sexual assault occurred because she does not
                   have a scientific basis for that linkage.

¶ 49         Defendant has failed to demonstrate anywhere in the record that the trial

       court was not correctly analyzing and exercising its discretion to answer the

       preliminary question of whether Jones was qualified to testify as an expert witness,

       and to determine the allowable range and scope of her testimony. Goode, 341 N.C. at
                                         STATE V. HAWKINS

                                             2022-NCCOA-744

                                          Opinion of the Court



       527, 461 S.E.2d at 639. Defendant’s argument is without merit.

                                       IV.     Conclusion

¶ 50         Defendant has failed to show merit or prejudice in his petition for writ of

       certiorari. Defendant’s explanations of his jurisdictional and procedural defects, in

       the exercise of our discretion, do not warrant this Court’s issuance of the writ without

       a showing of merit or that prejudicial error was probably committed by the trial court.

       Ricks, ¶ 6, 378 N.C. at 741, 862 S.E.2d at 839 (citing Grundler, 251 N.C. at 189, 111

       S.E.2d at 9).

¶ 51         Defendant has failed to demonstrate anything tending to show the trial court

       abused its discretion by limiting the expert opinion testimony of Jones. Although

       Defendant was allowed to call Jones to testify, he failed to call and preserve her

       testimony or to make a voir dire proffer of what scientific evidence her testimony

       would have relied on. Defendant has failed to show he did not receive a fair trial, free

       from prejudicial errors he preserved and argued on appeal.

¶ 52         Defendant’s petition is denied, and the appeal is dismissed. It is so ordered.

             DISMISSED

¶            Judges ZACHARY and HAMPSON CONCUR